Title: To Benjamin Franklin from the Baron de Poellnitz, 8 March 1782
From: Poellnitz, Friedrich Karl Hans Bruno, baron von
To: Franklin, Benjamin


Monsieur
Bordeaux le 8e Mars 1782
Il y a deûx ans que jeû l’Honeur de faire ma Cour a Votre Exellençe a Passi, Elle me fit la Grace de me dire qu’Elle me favoriserait de qu’elque Récommendation pour L’amerique.
Je compte de partir dans peûs sur le Nonsuch Vaisseau Américain dernierement arivé à Nantes avec ma femme & famille pour Philadelphie.
J’ai l’Honeur de me Récommender à ce Sujet à la Protection de Votre Exellençe; Notre Dessin est de Vivre dans Un des Treises Etats, sous L’Ombre des Loix & de leur Heureûse Constitution, en Retraite.
J’ai lHoneur d’etre avec un Profond Respect, De Votre Exellençe, Le tres hûmble, & tres Obeissant Serviteur
K H B DE Poellnitz
Mon adresse a Mr. le Baron de Poellnitz, aux allées D’albret à Bordeaux.
 
Notation: Poellnitz, Bordeaux 8 Mars, 1782.
